745 N.W.2d 537 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Gary K. WOOD, a Minnesota Attorney, Registration No. 118722.
No. A07-213.
Supreme Court of Minnesota.
February 27, 2008.

ORDER
ALAN C. PAGE, Associate Justice.
On July 13, 2006, respondent Gary K. Wood was indefinitely suspended from the practice of law for a minimum period of six months. In re Wood, 716 N.W.2d 341, 348 (Minn.2006). Respondent has not sought reinstatement. On January 29, 2007, the Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent committed professional misconduct warranting public discipline, namely, that he misappropriated client funds, made misrepresentations to conceal that misappropriation, handled and converted client funds while suspended from the practice of law, abandoned a client matter, failed to deposit an advance fee payment retainer into a trust account, failed to notify a client of his July 13, 2006, suspension from the practice of law, made false statements to the Director claiming to have notified all clients of, his suspension, and failed to cooperate with the Director's investigation into his misconduct. The petition alleges that respondent's conduct violated Rules 1.3, 1.4, 1.15(c)(5), 3.4(c), 4.1, 8.1(a), 8.1(b) 8.4(c), and 8.4(d) of the Minnesota Rules of Professional Conduct, as well as Rule 25 of the Rules on Lawyers Professional Responsibility (RLPR).
Respondent admitted the allegations of the petition, waived his procedural rights under Rule 14, RLPR, and entered into a stipulation with the Director in which they jointly recommended that the appropriate *538 discipline was indefinite suspension pursuant to Rule 15, RLPR, with no right to petition for reinstatement for at least five years, reinstatement further conditioned upon respondent's compliance with certain conditions.
Following submission of the stipulation, this court ordered the parties to submit briefs on the issue of whether disbarment would be appropriate in light of the professional misconduct to which respondent admitted and the absence of mitigating factors. The Director subsequently explained that the recommended discipline was agreed to because of (1) litigation concerns involving problems of proof; (2) respondent's partial restitution to his clients and promise to make restitution of any remaining unpaid amount; and (3) respondent's history of depression and anxiety. In light of the unique circumstances of this case, we approve, as modified, the jointly recommended disposition.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Gary K. Wood's indefinite suspension from the practice of law is continued with no right to petition for reinstatement for a period of five years from the date of entry of this order. The reinstatement hearing provided for in Rule 18, RLPR, is not waived. Reinstatement is conditioned upon respondent's: (1) compliance with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals); (2) successful completion of the professional responsibility examination pursuant to Rule 18(e), RLPR; and (3) satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR.
IT IS FURTHER ORDERED that respondent shall pay costs in the amount of $900; disbursements in the amount of $1,308.18 pursuant to Rule 24(d), RLPR; and, within 90 days of entry of this order, restitution to David Wilson in the amount of $1,140.
DIETZEN, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.